J-A33036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

DOMENIC A. TRICOME

                            Appellant                      No. 1581 EDA 2014


            Appeal from the Judgment of Sentence of April 9, 2014
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No.: CP-47-CR-0005855-2012


BEFORE: LAZARUS, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY WECHT, J.:                                 FILED JANUARY 12, 2015

       Domenic A. Tricome appeals pro se the judgment of sentence entered

on April 9, 2014. We affirm.

       On July 21, 2012, Tricome sent Ethan Barlieb, Esq., a threatening

voicemail message. At that time, Barlieb was an attorney who represented

an opposing party in a civil lawsuit between Tricome and his former business

partner. Tricome’s July 21, 2012 voicemail provided as follows: “Hey you

fucking coward. I sued ya. You’re lucky I didn’t put a bullet in your head.

You fucking piece of shit, pussy.         You’re dead.    You’re fucking dead.   You

better hope that you go to jail, pussy.”           Trial Court Opinion (“T.C.O.”),

7/2/2014, at 2. On July 23, 2012, Barlieb contacted Detective Dirk Boughter
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
J-A33036-14



of the Montgomery County Detective Bureau (the investigative branch of the

Montgomery County District Attorney’s Office), who identified Tricome as the

source of the threatening message.

       On July 24, 2012, Tricome was arrested and charged with terroristic

threats and harassment.1 On January 8, 2014, a jury found Tricome guilty

of those offenses.       At his sentencing hearing on April 9, 2014, Tricome

informed the court that he wanted to represent himself both at sentencing

and on appeal, and signed a written waiver-of-counsel colloquy.     The trial

court then sentenced Tricome to a two-year term of probation.

       On April 21, 2014, Tricome timely filed a post-sentence motion, which

the trial court denied on April 24, 2014.2 On May 22, 2014, Tricome timely

filed a notice of appeal. On May 28, 2014, the trial court ordered Tricome to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b) within twenty-one days of the date of that order. On June

____________________________________________


1
       18 Pa.C.S. §§ 2706, 2709.
2
      The trial court incorrectly states that Tricome’s post-sentence motion,
which he filed on April 21, 2014, was untimely filed. T.C.O. at 1 n.2. Our
review of the record reveals that Tricome’s judgment of sentence was
entered on April 9, 2014; hence, he was required to file any post-sentence
motions on or before April 19, 2014. See Pa.R.Crim.P. 720(A)(1) (“[A]
written post-sentence motion shall be filed no later than 10 days after
imposition of sentence.”). However, April 19, 2014, fell on a Saturday.
Accordingly, Tricome’s April 21, 2014 post-sentence motion was timely filed.
See 1 Pa.C.S. § 1908 (“Whenever the last day of any such period shall fall
on Saturday or Sunday . . . such day shall be omitted from the
computation.”).



                                           -2-
J-A33036-14



20, 2014, the twenty-third day after the trial court’s order, Tricome filed his

Rule 1925(b) statement, which spanned thirteen pages and asserted twenty-

eight errors.3 On July 2, 2014, the trial court issued an opinion pursuant to

Pa.R.A.P. 1925(a).

       Tricome now presents five issues for our review:

       1.     Was the arrest legal?

       2.     If the arrest was legal, should a new trial be granted?

       3.     If a new trial is granted, should presiding Judge William
              Carpenter be removed?

       4.     If a new trial is granted, should the Montgomery County,
              Pennsylvania District Attorney’s Office be disqualified?

       5.     Should a special prosecutor be appointed?

Brief for Tricome at 1-2.

       Before addressing the merits of Tricome’s claims, we must evaluate

whether he properly has preserved those issues for our review, as required

by Pa.R.A.P. 1925(b). It is well-settled that the untimely filing of a 1925(b)

statement, regardless of the length of the delay, automatically results in

waiver of all issues on appeal. See Commonwealth v. Castillo, 888 A.2d
775, 776 (Pa. 2005). In Commonwealth v. Hill, 16 A.3d 484 (Pa. 2011),

____________________________________________


3
      In his Rule 1925(b) statement, Tricome also demands that the court
“[r]ecommend for prosecution” the trial court judge, the prosecutor assigned
to his case, and the Montgomery County Public Defender’s Office. See
Tricome’s Statement of Errors Per Rule 1925(b), 6/20/2014, at 13. He also
requests $20,000 in “sanctions.” Id.




                                           -3-
J-A33036-14



our Supreme Court summarized and reiterated the consequences of failing

to file a timely concise statement:

      Rule 1925(b) sets out a simple bright-line rule, which obligates
      an appellant to file and serve a Rule 1925(b) statement, when so
      ordered; any issues not raised in a Rule 1925(b) statement will
      be deemed waived; the courts lack the authority to countenance
      deviations from the Rule’s terms; the Rule’s provisions are not
      subject to ad hoc exceptions or selective enforcement;
      appellants and their counsel are responsible for complying with
      the Rule’s requirements; Rule 1925 violations may be raised by
      the appellate court sua sponte, and the Rule applies
      notwithstanding an appellee’s request not to enforce it; and, if
      Rule 1925 is not clear as to what is required of an appellant, on-
      the-record actions taken by the appellant aimed at compliance
      may satisfy the Rule. We yet again repeat the principle first
      stated in Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998),
      that must be applied here: “[I]n order to preserve their claims
      for appellate review, [a]ppellants must comply whenever the
      trial court orders them to file a Statement of Matters Complained
      of on Appeal pursuant to Pa.R.A.P. 1925. Any issues not raised
      in a Pa.R.A.P. 1925(b) statement will be deemed waived.”
719 A.2d at 309.

Id. at 494 (citation modified).

      Although Pennsylvania courts endeavor to be fair to pro se litigants in

light of the challenges they face conforming to practices with which

attorneys are far more familiar, see Means v. Housing Auth. of the City

of Pittsburgh, 747 A.2d 1286, 1289 (Pa. Cmwlth. 2000) (noting that the

Commonwealth Court “is generally inclined to construe pro se filings

liberally”), nonetheless pro se litigants must comply substantially with our

rules of procedure.   See Laird v. Bernard, 528 A.2d 1379 (Pa. Super.

1987).



                                      -4-
J-A33036-14


       Although this Court is willing to liberally construe materials filed
       by a pro se litigant, pro se status confers no special benefit upon
       the appellant. To the contrary, any person choosing to represent
       himself in a legal proceeding must, to a reasonable extent,
       assume that his lack of expertise and legal training will be his
       undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa. Super. 2010) (some citations

omitted).

       Instantly, the trial court issued an order on May 28, 2014, directing

Tricome to file a Rule 1925(b) statement within twenty-one days (i.e., on or

before June 18, 2014).4 Nevertheless, Tricome did not file his pro se Rule

1925(b) statement until June 20, 2014, two days after the filing period

expired. As a result, following our Supreme Court’s directive in Castillo, we

are constrained to conclude that Tricome has waived all issues on appeal due

to his failure to file timely a concise statement of errors complained of on

appeal. See Hill, 16 A.3d at 494.5
____________________________________________


4
      A notation appears on the docket indicating that the prothonotary
provided notice of the trial court’s concise statement order to Tricome on
May 28, 2014. Additionally, there is a notation on that order confirming that
notice was given to the parties on May 28, 2014. Accordingly, the twenty-
one day time limit began to run as of that date. See Pa.R.C.P. 236; cf. In
re L.M., 923 A.2d 505, 508-09 (Pa. Super. 2007) (holding that the appeal
period start to run once the docket indicates that Rule 236 notice has been
given).
5
      Even if Tricome had filed a timely Rule 1925(b) statement, we
nevertheless would find his issues to be waived due to his failure to present
arguments that are sufficiently developed for our review. See Pa.R.A.P.
2119(a), (b), (c). Tricome’s argument section, which consists of a single
conclusory paragraph, does not include any citations to the certified record
or to any pertinent legal authorities, and it contains no coherent legal
(Footnote Continued Next Page)


                                           -5-
J-A33036-14



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/12/2015




                       _______________________
(Footnote Continued)

argument. See Brief for Tricome at 2. Rule 2101 grants us the authority to
dismiss an appeal when, as is the case here, the defects in an appellant’s
brief are substantial. Pa.R.A.P. 2101.



                                            -6-